DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Kuna et al. (Pub. US 2006/0193712) disclose a fast installation mechanism (Figs. 1-7) for a faucet (50), comprising a locking inner core (40), a fixing core (10), and a base (20); the fixing core having a circular sleeve (12) composed of at least two elastic pieces (14), an outer side wall of each of the elastic pieces (14) having a boss (16), internal threads (11) being formed on inner walls of the circular sleeve (12); the base (20) being a tubular member (Fig. 1), a lower side wall of the base (20) being formed with at least two windows (28), the windows (28) corresponding in number to the elastic pieces (14) of the fixing core (10); the locking inner core (40) being a tubular member (Fig. 5), an external thread (paragraph 21) being formed on an outer wall of the locking inner core (40), an upper end (Fig. 5) of the locking inner core (40) being fixedly connected to a faucet body (50), a lower portion of the locking inner core (40) being screwed (paragraph 21) into the fixing core (10), the base (20) being sleeved on the lower portion of the fixing core (10), the at least two elastic pieces (14) of the fixing core (10) extending out of the at least two windows (28) of the base (20), respectively.
Kuna et al. does not render obvious in combination with the other claim limitations an upper portion of the fixing core being a circular sleeve, a lower portion of the fixing core being composed of at least two elastic pieces, the elastic pieces extending downward from an underside of the circular sleeve, internal threads being formed on inner walls of the elastic pieces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753